Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 1 of 10


                                        RESUME

                                 ELIZABETH JONES



EDUCATION

Bachelor of Arts, English, University of California at Santa Barbara, 1972.

Graduate work (20 credit hours) in Educational Psychology, Georgia State University,
Atlanta, GA, 1976-77.

Master of Science, Labor Studies, University of Massachusetts, Amherst, Labor Relations
and Research Center, 1982. Thesis focused on the Rhode Island Labor/Management
agreement regarding the transfer of public employees from institutional to community-
based programs.

Program for Senior Executives in the Commonwealth of Massachusetts, Kennedy School
of Government, Cambridge, MA, 1983.

Web-based Certificate Course in Supported Employment, Virginia Commonwealth
University, Rehabilitation Research and Training Center on Workplace Supports,
Richmond, VA, 2002.


WORK EXPERIENCE

October 28, 2010 to present:                 Independent Reviewer
                                             United States v. State of Georgia

With agreement of the Parties, appointed by the United States District Court to review the
State of Georgia’s implementation of a Settlement Agreement requiring the development
of integrated community-based services and supports as alternatives to
institutionalization for individuals with developmental disabilities and/or mental illness.

February 10, 2004 to January 10, 2017:       Court Monitor
                                             Washington, DC

Appointed as Court Monitor in Federal Court class action litigation, Evans v. Bowser,
brought to compel the development of community-based, individualized
services/supports for former residents of the District-operated Forest Haven institution
(now closed) for children and adults with intellectual and/or developmental disabilities.
Responsibilities included oversight of all monitoring activities, management of the Court
Monitoring Office, reporting to the Federal Court, and working with the Parties to



                                                                                         1
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 2 of 10


identify issues/concerns affecting compliance with longstanding court orders and
agreements.

November 5, 2003 to December 31, 2004: Receiver
                                       Riverview Psychiatric Center/Augusta
                                       Mental Health Institute
                                       Augusta, ME

Appointed by the Maine Superior Court in the Bates v. Harvey case, class action
litigation brought in 1989 to ensure the provision of mental health treatment to current
and former clients of the Augusta Mental Health Institute. Responsibilities included
oversight of all Hospital management and operations, preparation and implementation of
a work plan that will lead to compliance with the Consent Decree, and monthly reporting
to the Court. The Receivership was vacated by the Law Court of Maine in December
2004.

August 1, 2001 to February 10, 2004:          Senior Planner
                                              District of Columbia
                                              Department of Mental Health
                                              Washington, DC

Within the newly formed Department of Mental Health, responsible for planning
systemic initiatives that improve the quality of care/treatment for individuals with serious
mental illness. Major responsibility for the Department’s evidence-based supported
employment initiative, including the Ticket to Work; development of core curriculum for
employment specialists; implementation of the Johnson & Johnson-Dartmouth
Community Mental Health Program grant award; data analysis of existing employment
services; restructuring employment models no longer considered consistent with best
practices; and interagency collaboration to expand employment options for adults and
youth with serious mental illness/emotional disturbance. Additionally, exercised major
responsibility for interagency efforts to improve services/supports for those clients with a
dual diagnosis of mental illness/intellectual disability.

June 1, 2000 to August 1, 2001:               Chief Operating Officer
                                              District of Columbia
                                              Commission on Mental Health Services
                                              Washington, DC

April 1, 2000 to June 1, 2000:                Acting Chief Operating Officer

Under the direction of the Transitional Receiver, responsible for the day to day operations
of the Commission including supervision of all administrative and programmatic
functions; working with other government agencies and providers of services/supports to
the Commission and its clients; collaborating with consumer groups, advocates, family
groups and other interested parties to strengthen the mental health system’s
responsiveness and effectiveness in meeting its mandates; participating in the design and



                                             2
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 3 of 10


implementation of systemic reform initiatives; overseeing the investigation and resolution
of concerns impeding the delivery of services/supports of the highest possible quality.

February 1998 to April 2000:                  Hospital Director
                                              St. Elizabeths Hospital
                                              Washington, DC

Overall management responsibility for the Acute Care and Continuing Care programs of
a public psychiatric hospital then under Federal Court receivership pursuant to orders in
the Dixon case, a longstanding class action lawsuit mandating the development of a
comprehensive community based mental health system.

Responsibilities included direction and oversight of the provision of active treatment to
approximately 375 clients; identification of appropriate community services for
individuals no longer requiring stabilization in an inpatient setting; management of
personnel and budget; work with advocates, families, legal representatives, community
providers, community advocacy groups and public officials. As a member of the senior
executive staff, responsible for working with the Receiver and colleagues to design,
implement and evaluate strategies for systemic reform. Also responsible for the overall
management of the CarePoint Project, an initiative designed to substantially reform and
improve the provision of individualized services and supports.

June 1990 to February 1998:                   Executive Director
                                              Disability Rights Maryland
                                              Baltimore, MD.

Disability Rights Maryland, formerly known as the Maryland Disability Law Center, is a
public interest law firm funded mainly through federal and state grants and contracts.
Pursuant to federal law, it has been designated since 1977 as the Protection and
Advocacy System for the State of Maryland. Reporting to an independent Board of
Directors, responsibilities as Executive Director included supervision of thirty-six staff,
including thirteen attorneys and nine paralegals, and management of a two million dollar
budget. Responsibilities also included planning, program implementation, liaison with
advocacy groups and state agencies, public relations and playing a key role in the
disability and public interest community.

July 1986 to June 1990:                       Coordinator
                                              Dixon Implementation Monitoring
                                               Committee
                                              Washington, D.C.

Coordinator for the Dixon Committee, a monitoring group established in 1980 by Federal
District Judge Aubrey Robinson in the Dixon lawsuit. The Committee was mandated to
receive and analyze defendant’s reports and factual investigations; screen and investigate
complaints; oversee and report on the progress of the implementation of the Court’s
decrees. Responsibilities as Coordinator included advising plaintiffs’ attorneys at the



                                             3
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 4 of 10


Mental Health Law Project (now the Bazelon Center for Mental Health Law) and at
Covington and Burling on programmatic issues; serving as a liaison between the
Committee and its attorneys as necessary; community organizing; conducting site visits;
designing public education strategies; extensive public speaking; working with the media;
fundraising; and developing and managing student internships with local colleges and
universities.

December 1983 to July 1986:                  District Manager
                                             Department of Mental Health
                                             Northampton, Massachusetts

Chief Executive Officer for five mental health and intellectual disability service areas
(total population 800,000). Exercised responsibility for an approximately sixty million
dollar budget. Overall responsibility for the implementation of the Brewster decree, a
landmark Federal Court order governing the use of Northampton State Hospital and the
development of community programs for people with mental illness. Responsibility for
inpatient services at Northampton State Hospital until reorganization occurred. Extensive
experience in working with organized labor, private provider agencies, local and state
government officials, consumer and family advocates, the media and a wide spectrum of
community groups interested in the mental health system and the implementation of
necessary systemic reforms.

Management responsibilities also included planning; program development; program
implementation; supervision of senior staff; community relations; dispute settlement;
interagency coordination; budget preparation; oversight and monitoring; designation as
appointing authority for all area-based state employees.

September 1983 to December 1983:             Director of Planning, Development and
                                               Compliance
                                             Belchertown State School
                                             Belchertown, Massachusetts

Oversaw Belchertown State School’s compliance with federal, state and court mandates;
coordinated all responses and compliance plans for the court under the Ricci v.
Greenblatt decree and for federal Medicaid. Worked with local and state officials and
agencies on issues related to the present and future uses of state school property;
developed long-range initiatives for the use of state school resources; designed and
implemented tools, methods and techniques for monitoring service delivery at the State
School; designed and implemented training in quality assurance for staff at all levels of
the organization.




                                            4
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 5 of 10


August 1982 to September 1983:                 Acting Superintendent
                                               Belchertown State School
                                               Belchertown, Massachusetts

Overall management responsibility for the direction of a large residential facility for
individuals with an intellectual disability. Responsibilities included the implementation
of a consent decree resulting from a federal class action lawsuit, Ricci v. Greenblatt.
Management functions also included personnel authority over 1,400 staff; supervision of
senior staff; oversight of budget preparation and spending for direct resources of over
twenty eight million dollars in state and federal funds; labor relations; community
relations; participation in the planning and implementation of community programs for
clients with an intellectual disability in District I; and planning on statewide issues.
Initiated the development of self-advocacy programs for the residents of Belchertown
State School.

Worked as a primary member of the regional senior management team to plan and ensure
the implementation of all necessary reforms in the provision of mental health and
intellectual disability services to residents of Western Massachusetts and their families.
Worked with senior management colleagues to design, coordinate and evaluate policies
and program standards for all components of the systems in Western Massachusetts as
mandated by two Federal Court ordered consent decrees.

October 1977 to August 1982:                   Director of Employee Services
                                               Belchertown State School
                                               Belchertown, Massachusetts

Responsible for the direct management and administration of all personnel, staff
development and employee assistance programs. Responsible for labor/management
activities including participation in state and national initiatives. Regional responsibilities
included the development and support of staff development offices and programs. Co-
investigator for a federal grant on training and manpower development from 1979-80.

Worked as a member of the regional management team responsible for the design,
coordination and evaluation of staff development strategies for mental health and
intellectual disability programs in Western Massachusetts as stipulated in two court
ordered consent decrees.

April 1977 to October 1977:                    Community Residential Services
                                                 Consultant
                                               State of Georgia
                                               Division on Mental Health and Mental
                                                 Retardation
                                               Atlanta, Georgia

Responsible for the statewide planning and monitoring of community residential services
for people with an intellectual disability, including those with a dual diagnosis of mental



                                               5
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 6 of 10


illness, particularly those in transition from institutional settings. Designed specific plans
and processes for the placement of five hundred clients from state institutions throughout
Georgia.

July 1976 to April 1977:                       Advocacy Specialist
                                               Advocacy Planning Project
                                               Atlanta Association for Retarded Citizens
                                               Atlanta, Georgia

Responsible for the statewide design and implementation of a protection and advocacy
system for people with developmental disabilities as specified in Public Law 94-103.
Activities included the planning and implementation of public hearings throughout
Georgia.

July 1975 to July 1976:                        Community Services Consultant
                                               State of Georgia
                                               Division of Mental Health and Mental
                                                 Retardation
                                               Atlanta, Georgia

Supervision of community services workers monitoring the placement of people with an
intellectual disability who had returned to the Atlanta area from state institutions.

April 1974 to July 1975:                       Cottage Life Supervisor
                                               Georgia Mental Health Institute
                                               Atlanta, Georgia

Supervisor of staff working in a transitional living unit for adults with an intellectual
disability, including those with a dual diagnosis of mental illness, previously
institutionalized in state facilities.

November 1973 to April 1974:                   Assistant Teacher
                                               Georgia Center for the
                                                Multihandicapped
                                               Dekalb County Schools
                                               Atlanta, Georgia

Assisted in the evaluation of school-aged children with multiple disabilities, including
deafness and/or blindness. Assisted in the coordination of community-based services for
these children in order to support their individual and family needs.




                                              6
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 7 of 10


January 1971 to October 1971:                 Editorial Assistant
                                              Department of Anthropology
                                              University of Turin
                                              Turin, Italy

Editing of manuscripts on primate classification. Editing and preparation of journal
articles on genetics for the Academic Press, London. Teaching of English to graduate
students at the University of Turin.

January 1969 to June 1970:                    Board of Education
                                              Dayton, Ohio

Teacher of remedial class for seventh and eighth grade inner city children bused to
suburban school to meet desegregation mandates.


CURRENT CONSULTATION

Connecticut: Expert consultant for the Plaintiffs in Wilkes et al v. Lamont (May 2020-
Present).

New York: Expert consultant for the Plaintiffs in Disability Advocates, Inc. v. Paterson,
later refiled as O’Toole v. Cuomo, class action litigation brought on behalf of the
residents of adult board and care homes in New York (June 2004-present).

Virginia: Expert consultant to the Independent Reviewer for the Settlement Agreement
in United States v. Commonwealth of Virginia (July 2012-present).

North Carolina: Expert consultant to the Independent Reviewer for the Settlement
Agreement in United States v. North Carolina (March 2015-present).


PAST CONSULTATION

Utah: Expert consultant for the Plaintiffs in Christensen et al v. Miner et al, class action
litigation brought on behalf of the residents of private institutions in Utah (September
2016-November 2019).

Oregon: Expert consultant to the Independent Reviewer regarding compliance with the
provisions of the Oregon Performance Plan (May-June 2018).

Puerto Rico: Assistant to the Court Monitor (January 2016). Under the supervision of
the Court Monitor, assisted in the review of an outpatient mental health center previously
under Federal Court supervision in Navarro v. Governor.




                                              7
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 8 of 10


Maine: Consultant to the Court Master (August 2010 to 2015). Appointed Court Monitor
by the Superior Court in order to document the funding for the adult mental health system
and describe the impact of that funding on the Defendant’s ability to achieve substantial
compliance in Bates v. Harvey (August 2008-January 2010).

Consultant to the State Department of Health and Human Services regarding
mental health services related to achieving compliance in the Bates v. Harvey case
(February-June 2006).

Illinois: Expert consultant to the Court Monitor in Williams v. Quinn, class action case
brought on behalf of individuals with mental illness who are confined to intermediate
care nursing homes (October-December 2014). Expert witness to the Plaintiffs in
Williams v. Quinn (February 2007-September 2010).

Texas: Member of the Monitoring Team reviewing compliance with the Department of
Justice Settlement Agreement for Lubbock State Supported Living Center and Austin
State Supported Living Center. Designated with expertise in protection from harm
(November 2009-January 2013).

Expert consultant for the Plaintiffs in Lelsz v. Kavanagh, a class action lawsuit regarding
the rights of individuals with an intellectual disability residing in institutions funded by
the State of Texas (1991-1992).

Connecticut: Expert witness for the Plaintiffs in Messier v. Southbury Training School
(September 2009-February 2010).

Virginia: Expert consultant to the Virginia Office of Protection and Advocacy regarding
the death investigation of an individual confined to a state psychiatric hospital
(November 2007-October 2008).

New York: Expert consultant to Touro Law Center in Rothenberg v. State, a case
brought on behalf of an individual confined to a state psychiatric hospital (July 2004);
Monaco v. Carpinelli regarding involuntary commitment evaluations (August 2006); and
Sparks v. Seltzer regarding visitor restrictions on an inpatient ward (December 2006).

Paraguay: Expert consultant to Mental Disability Rights International on the reform of
the mental health system in Paraguay. Action was taken pursuant to the Inter-American
Commission on Human Rights’ decision to grant precautionary measures regarding the
Neuro-Psychiatric Hospital in Asuncion (2005-2010).

Kosovo: Expert consultant to Mental Disability Rights International for the development
of a plan to assist the government of Kosovo in replacing the Shtime Institution with
community based services/supports (November 2006-2007).

Bulgaria: In collaboration with Amnesty International and Mental Disability Rights
International, expert consultant for the Bulgaria Helsinki Committee. Visited eight



                                             8
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 9 of 10


institutions for children and adults with an intellectual disability and/or mental illness in
order to provide recommendations for systemic reform. Guest presenter at the Bulgarian
Psychiatric Association’s annual conference (October 2001-2002).

Massachusetts: Expert witness for the plaintiffs in Rolland v. Celluci. Case involved the
right to habilitation for individuals with an intellectual disability/developmental
disabilities confined to nursing homes (1999-2004).

Ireland: Guest lecturer to students/faculty at the Center for the Study of Developmental
Disabilities, University College of Dublin, on contemporary issues in the field of
intellectual disability 1999-2003).

Pennsylvania: Consultant for the Special Master in Halderman v. Pennhurst (May 1996-
January 1997).

Romania: Consultant for Mental Disability Rights International on the development of
services/supports for people with an intellectual disability (November 1995-1997).

District of Columbia: Expert consultant for the Department of Justice, Plaintiff-
Intervenor in Evans v. Bowser, a class action lawsuit filed in Federal Court on behalf of
individuals with a developmental disability institutionalized at Forest Haven (February
1995-May 1995).

Massachusetts: Expert consultant for the Defendants regarding the implementation of
the consent decrees regarding the state schools (1992).

North Dakota: Consultant for the Protection and Advocacy System regarding systemic
issues affecting individuals with mental illness institutionalized in state psychiatric
facilities (1992).

Iowa: Expert consultant for the Plaintiffs in O’Connor v. Branstad, a class action lawsuit
on behalf of individuals with an intellectual disability residing in two state schools (May
1989 to 1994).

New Mexico: Expert witness in Robbins et al. v. Budke, a class action case concerning
access of the Protection and Advocacy System to a state hospital (December 1989).

Michigan: Expert witness in Kope v. Watkins, a class action lawsuit on behalf of
individuals with an intellectual disability living in nursing homes (January 1989-1993).

Louisiana: Consultant to the Special Master in the Gary W. case in the New Orleans
region (Spring 1986).

England and Wales: Consultant on the development of intellectual disability services
for the Sheffield Health Authority, Manchester Health Authority and NINROD of
Cardiff, Wales (October 1984).



                                              9
Case 2:90-cv-00520-KJM-DB Document 6857-1 Filed 09/14/20 Page 10 of 10


PRIOR WORK IN OTHER LITIGATION

In Monaco v. Carpinelli, Sparks v. Seltzer, and Williams v. Quinn, I was deposed.

In Rolland v. Celluci, DAI v. Paterson and Messier v. Southbury Training School, I
provided deposition and trial testimony. In Williams v. Quinn, O’Toole v. Cuomo and
Christensen et al v. Miner et al, I testified at the Fairness Hearings.

In Robbins et al. v. Budke, I provided trial testimony.




                                                                Updated August 9, 2020



                                            10
